IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE. PETITION OF T.D.                   : No. 434 WAL 2019
                                          :
                                          :
PETITION OF: T.D.                         : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.